DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species (a4) in claim 1 in the reply filed on 07 October 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-19 are pending; Claims 2-12 are withdrawn from further consideration as being drawn to a nonelected species.  Thus, claims 1 and 13-19 are subject to examination on the merits.

Priority
The instant application is a DIV of US application 15/989,109 (field 24 May 2018) which is a CON of PCT/EP2016/07878 filed 25 November 2016 which claims benefit of US Provisional applications 62/373,973; 62/295,010 and 62/260,194 filed 11 August 2016, 13 February 2016 and 25 November 2015, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2022, 13 May 2022, 31 January 2022, 08 September 2021 and 15 December 202 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 0256.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  part (b)(b2) ends in both a semi-colon and a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the “wherein the biotin compound is desthiobiotin or a derivative thereof.  However, claim 17 from which it depends recites “a biotin or modified biotin”.  It is thus unclear whether the “biotin compound” is referencing “a biotin” in claim 17 or “a modified biotin” in claim 17, or both.  
Amending claim 18 to recite “wherein said biotin compound or said modified biotin compound comprises…” would remedy the deficiency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,525,124 in view of Davis et al. (US 2014/0034497 – cited herein).
The instant claims in their broadest are drawn to: 
A method comprising:
(a) isolating a polymerase complex by a method selected from the group consisting of:
(a4) isolating active polymerase complexes by a method comprising:
(a4a) providing a reaction mixture comprising:
(i) a polymerase complex comprising:
 (1) a nucleic acid adaptor for isolating active polymerase complexes, said adaptor having a single-stranded region comprising a primer recognition sequence, a runway sequence located 5′ to the primer recognition sequence, and a polymerase termination sequence located 5′ to the runway sequence, wherein said runway sequence comprises a nucleotide sequence having between 2 and 50 contiguous nucleotide bases selected from no more than three of the four nucleotide bases of adenine, cytosine, guanine, and thymine, the nucleotide base that is not contained in the runway sequence is designated as a stop base, said runway sequence functions as a template for polymerase-driven primer extension, and said polymerase termination sequence comprises at least one stop base that is effective to terminate any such polymerase-driven primer extension;
 		(2) a primer specific to the primer recognition sequence of the adaptor; and
 		(3) a polymerase enzyme; and
(ii) a nucleic acid sample, wherein the adaptor of the polymerase complex is ligated to said nucleic acid sample;
(a4b) providing a deoxynucleotide triphosphate (dNTP) mixture comprising only those dNTPs that are complementary to the nucleotide bases contained in the runway sequence of the adaptor, wherein one or more of the dNTPs is modified to include a capture moiety having affinity to a binding partner;
(a4c) combining the reaction mixture and the dNTP mixture to enable synthesis of a polynucleotide sequence complementary to the runway sequence by the activity of the polymerase to obtain a plurality of active polymerase complexes comprising extended runway complementary sequences having modified dNTPs incorporated therein;
(a4d) binding said active polymerase complexes to a solid phase support, wherein the capture moieties of the modified dNTPs are bound to binding partners on the solid phase support; and
(a4e) isolating said active polymerase complexes having extended runway complementary sequences from inactive polymerase complexes comprising unextended runway complementary sequences;
wherein said polymerase complex isolated according to (a1), (a2), (a3), or (a4) optionally further comprises a nanopore to provide a nanopore-polymerase complex; and
(b) preparing a biochip by a method comprising either:
(b1) attaching said polymerase complex to a nanopore pre-formed in the membrane of said biochip to provide a nanopore-polymerase complex; or
(b2) inserting said nanopore-polymerase complexes obtained from (a) into the membrane of said biochip;
(c) optionally, sequencing a polynucleotide template by a method comprising:
(c1) providing tagged nucleotides or nucleotide analogs to said nanopore sequencing complex, wherein the tag of said tagged nucleotide is detectable with the aid of said nanopore;
(c2) carrying out a polymerization reaction with the aid of said polymerase coupled to said nanopore in said nanopore-sequencing complex, thereby incorporating an individual tagged nucleotide of said tagged nucleotides into a growing strand complementary to a sample polynucleotide template; and
(c3) detecting, with the aid of said nanopore, a tag associated with said individual tagged nucleotide during incorporation of said individual tagged nucleotide, wherein said tag is detected with the aid of said nanopore while said nucleotide is associated with said polymerase, thereby providing a sequence of said nucleic acid sample.

The claims to the ‘124 patent in their broadest are drawn to: A method for isolating active polymerase complexes, said method comprising: (a) providing a reaction mixture comprising: {ai} a polymerase complex comprising: (ala) a nucleic acid adaptor for isolating active polymerase complexes, said adaptor having a single-stranded region comprising a primer recognition sequence, a runway sequence located 5’ to the primer recognition sequence, and a polymerase termination sequence located 5’ to the runway sequence, wherein: said runway sequence comprises a nucleotide sequence having between 2 and 50 contiguous nucleotide bases selected from no more than three of the four nucleotide bases of adenine, cytosine, guanine, and thymine, the nucleotide base that is not contained in the runway sequence is designated as a stop base, said runway sequence functions as a template for polymerase- driven primer extension, and said polymerase termination sequence comprises at least one stop base that is effective to terminate any such polymerase- driven primer extension: {alb)} a primer specific to the primer recognition sequence of the adaptor; and (alc) a polymerase enzyme; and (a2) a nucleic acid sample, wherein the adaptor of the polymerase complex is ligated to said nucleic acid sample; (b} providing a deoxynucleotide triphosphate (dNTP) mixture comprising only those dNTPs that are complementary to the nucleotide bases contained in the runway sequence of the adaptor, wherein one or more of the NTPs is modified to include a capture moiety having affinity to a binding partner; ({c) combining the reaction mixture and the dNTP mixture to enable synthesis of a polynucleotide sequence complementary to the runway sequence by the activity of the polymerase to obtain a plurality of active polymerase complexes comprising extended runway complementary sequences having modified dNTPs incorporated therein; (a) binding said active polymerase complexes to a solid phase support, wherein the capture moieties of the modified dNTPs are bound to binding partners on the solid phase support; and (2) isolating said active polymerase complexes having the extended runway complementary sequences from inactive polymerase complexes comprising unextended runway complementary sequences.

	Thus, the difference between the two sets of claims in their broadest is the additional method steps of preparing a biochip by attaching the isolated active polymerase complex thereto and optionally further performing nucleic acid sequencing.  However, the purification of said active polymerase complexes are nearly identical and thus the two sets of claims overlap in scope with to obvious variations to one another.  
Davis et al. teach methods of isolating and sequencing nucleic acid molecules to a very high accuracy (greater than 97% in a single pass) by utilizing a biochip.  Specifically, at paragraph 0332 inserting a polymerase-nanopore complex into a plurality of membranes that are disposed over the wells and/or electrodes of a biochip which is utilize for said high accuracy nucleic acid sequencing.  
Therefore it would have been obvious to one of ordinary skill in the art to utilize the isolated active polymerase complexes from the methods as disclosed in the ‘124 method and to add said complex to the nanopore biochip as disclosed by Davis et al. and thus utilize said active DNA polymerase for highly accurate nucleic acid sequencing.  This would be an obvious variation for one skilled in the art because said skilled artisan recognizes that active DNA polymerases are integral to any sequencing method.     

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 December 2022